United States Court of Appeals
                     For the First Circuit


No. 14-1926

                        HELDER BARBOSA,

                     Petitioner, Appellant,

                               v.

               LISA A. MITCHELL, SUPERINTENDENT,

                     Respondent, Appellee.



                          ERRATA SHEET
     The opinion of this Court issued on January 28, 2016, is
amended as follows:
     On page 7, lines 20–21, replace Barbosa v. Mitchell, 131 S.
Ct. 2441 (2011), with Barbosa v. Massachusetts, 390 U.S. 990
(2011).